DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10, 12, 17-20 have been canceled. Claims 32-35 have been added. Claims 11, 13-16, 21-35 are pending and under consideration.
Applicant's arguments filed 6-24-21 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Specification
Applicants’ incorporation of Streckfuss-Bomeke, Cai, Giorgetti, Hu, Sommer (pg 15, para 43), Takahashi, Okita, Nakagawa, Takahashi, Meissner, Yu, Park, and the WO documents (pg 16, para 45)… …Viczian 2009, Viczian 2010, Harris 1992 (pg 59, para 111) and elsewhere is objected to because the references describe specific species of cells and specific protocols and reagents to differentiate those pluripotent cells into retinal cells that are not disclosed by applicants. Only patent applications or patent application publications can be used to incorporate “essential material” into a patent application MPEP 608.01(p) (37 CFR 1.57). Applicants did not specifically point to and discuss the “essential materials” disclosed in the non-patent references required to arrive at the invention. Item e) of 37 CFR 1.57 allows incorporation by reference of non-patent literature for “non-essential material”. 

For example, applicants rely on the teachings of Viczian (2009), Viczian (2010), and Zuber (2003) in Example 1, 5, 9 to determine how to use [non-disclosed species of] Tbx3 and Pax6 to differentiate [non-disclosed species of] pluripotent cells into retinal progenitors. These references described administering eye factors, specifically Tbx3 and Pax6, to pluripotent Xenopus cells and culturing them to obtain a retinal lineage (see art rejection); however, assuming the Examples 1, 5, 9 are limited to Xenopus, the specification does not teach how a protocol of Viczian (2009), Viczian (2010) or Zuber (2003) was modified to arrive at the claimed invention. The examples do not teach XAP-2 or transducin expression (Examples 1-9) correlate to retinal progenitors because XAP-2 and transducin are rod photoreceptor markers (fully differentiated cells of the retina). If the Examples are limited to mouse or human embodiments, the specification does not teach how the Xenopus protocols of Viczian (2009), Viczian (2010) or Zuber (2003) were modified for mammalian cells to arrive at mammalian embodiments of the claimed invention. Accordingly, the reliance upon Viczian (2009), Viczian (2010) or Zuber (2003) is “essential material”, and the phrase “incorporated herein by reference” must be deleted throughout the specification unless it is context of a Patent or Patent Application Publication.
Response to arguments
Applicants argue it is quite clear what is being incorporated into the specification via the NPL. Applicants’ argument is not persuasive. EVERYTHING from the NPL has been incorporated-by-reference; however, they include essential material required to perform the method. While the non-patent references were available at the time of filing and can be used to help establish what was enabled, their disclosures cannot be incorporated by reference into the specification of the instant application because they contain “essential material” regarding specific species of cells and specific protocols and reagents required to differentiate pluripotent cells into retinal cells that are not disclosed by applicants.
Viczian (2009), Viczian (2010), and Zuber (2003) in Example 1, 5, 9 described administering eye factors, specifically Tbx3 and Pax6, to pluripotent Xenopus cells and culturing them to obtain a retinal lineage (see art rejection); however, assuming the Examples 1, 5, 9 are limited to Xenopus, the specification does not teach how a protocol of Viczian (2009), Viczian (2010) or Zuber (2003) was modified to arrive at the claimed invention. The examples do not teach XAP-2 or transducin expression (Examples 1-9) correlate to retinal progenitors because XAP-2 and transducin are rod photoreceptor markers (fully differentiated cells of the retina). If the Examples are limited to mouse or human embodiments, the specification does not teach how the Xenopus protocols of Viczian (2009), Viczian (2010) or Zuber (2003) were modified for mammalian cells to arrive at mammalian embodiments of the claimed invention. Accordingly, the reliance upon Viczian (2009), Viczian (2010) or Zuber (2003) is “essential material”.

Election/Restrictions
Applicant’s election of Group IV, claims 11-16, in the reply filed on 6-15-18 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11, 13-16, 21-31 remain under consideration. 
Claim Rejections - 35 USC § 112
Enablement
Claims 11, 13-16, 21-31 remain and claims 32-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
A) The specification does not enable administering Tbx3 and Pax6 to any species of vertebrate pluripotent cell, and culturing them under conditions such that any retinal progenitor is obtained as broadly encompassed by claims 11 and 24 other than Xenopus. 
Claim 1 is drawn to an in vitro method of producing an enriched population of retinal progenitor cells from a population of vertebrate pluripotent stem cells comprising: 
administering Tbx3 and Pax6 to the vertebrate pluripotent stem cells; and 

Claim 24 is drawn to a method of producing retinal progenitor cells, comprising: administering Tbx3 and Pax6 to a population of vertebrate pluripotent stem cells in vitro; and culturing the population of vertebrate pluripotent stem cells under conditions suitable to produce a preparation of retinal progenitor cells from the population of 3FILED VIA EFS-Web on 24 July 2020Application No.15/587,254 Docket No. 2013-11OUSO1 vertebrate pluripotent stem cells, wherein the retinal progenitor cells are characterized as enriched.
Claim 11 and 24 encompass using any pluripotent cell from any vertebrate species of cell. Pluripotent cells include embryonic stem cells or induced pluripotent stem (iPS) cells. Vertebrates include fish, reptiles, amphibians, birds, and mammal, but not insects or amoeba. 
Claims 11 and 24 require the method occurs in vitro which encompasses embryonic tissue in vitro because the embryonic tissue is in culture and because it is the method used by applicants on pg 70 (Example 9; Fig. 17).  
Unpredictability 
It was unpredictable whether administering Pax6 and Tbx3 to any vertebrate species of pluripotent cells and culturing them “under suitable conditions” would result in retinal progenitors as broadly encompassed by claims 11 and 24 other than Xenopus. 
Using Pax6 alone to differentiate mammalian pluripotent cells into retinal cells was well-known as shown by Volkner (Stem Cell Reports, April 12, 2016, Vol. 6, pg 

    PNG
    media_image1.png
    926
    655
    media_image1.png
    Greyscale
 		          
Unlike Pax6, the role of Tbx3 in eye development was unknown in any species other than Xenopus. In particular, Zuber (Development, 2003, Vol. 130, pg 5155-5167) transfected 2-cell Xenopus embryos with RNA encoding a number of factors that affect Accordingly, the role of Tbx3 alone or in combination with Pax6 or the other eye factors disclosed by Zuber was also unknown in any species other than Xenopus and was limited to being used in combination with Pax6. 
In fact, it was unpredictable whether Tbx3 in combination with Pax6 has ANY role in mammalian eye formation. Davenport (Development, 2003, Vol. 130, pg 2263-2273) knocked out the Tbx3 gene in mice. Limb formation and apocrine gland development were negatively impacted; however, pictures of the embryonic eye were normal. Lopez (Dev Biol, 2018, Vol. 444, pg S337-S351) taught “Loss of Tbx3 in murine neural crest reduces enteric glia and causes cleft palate, but does not influence heart development or bowel transit” (title); Lopez shows the embryonic eyes were normal (pg S341, Fig. 2A). This is unlike applicants’ work in Xenopus - applicants knocked down Tbx3 and showed retinal defects (pg 64, para 118). Therefore, Davenport and Lopez show it was unpredictable whether Tbx3 in combination with Pax6 would have ANY role in differentiating pluripotent mammalian cells into a retinal lineage because, unlike Xenopus, knockout of Tbx3 in mice had no effect on eye development.
This unpredictability of whether Tbx3 in combination with Pax6 has a role in differentiating mammalian pluripotent cells into a retinal lineage is also supported by Ivanova (Nature, 2006, Vol. 442, 533-538) who taught tbx3 is required for self-renewal of the pluripotent phenotype in mouse ES cells in vitro (pg 535, Col. 1, “Discussion”) and that “Esrrb and Tbx3 are necessary to block the differentiation into mesoderm, ectoderm and neural crest cells but are not required to repress trophectoderm differentiation” (pg 537, col. 2, line 10). In other words, Ivanova shows tbx3 functions “to suppress ES cell differentiation in vitro” in mice (pg 535, col. 2, last 10 lines). Ivanova confirms it was unpredictable whether Tbx3 in combination with Pax6 would have ANY effect on differentiating mouse pluripotent cells into a retinal lineage because Tbx3 prevents differentiation of pluripotent mouse cells. 
The unpredictability of using Tbx3 in combination with Pax6 within the realm of differentiating pluripotent cells into a retinal lineage is further supported by Arnolds (2015/0164957) who taught the role of tbx3 in developing mammals is for differentiation of cardiomyocytes without mentioning any eye development issues (pg 27, Example 5; Fig. 30-35). Arnold confirms it was unpredictable whether Tbx3 in combination with Pax6 would have ANY effect on differentiating mouse pluripotent cells into a retinal lineage because the role of Tbx3 in mouse development is in the realm of cardiomyocytes.
Furthermore, a factor that affects eye development in one species (alone or together with other factors) may not have a role in another species. The factors that t was unpredictable whether Tbx3 in combination with Pax6 would have ANY effect on differentiating mouse pluripotent cells into a retinal lineage because an eye factor in Xenopus is not necessarily an eye factor in mice.
Finally, Esmailpour (Stem Cells, 2012, Vol. 30, pg 2152-2163) teach “TBX3 plays distinct roles in regulating self-renewal and differentiation in human and mouse ES cells” (end of abstract). As such, it was unpredictable whether Tbx3 in combination with Pax6 would have ANY effect on differentiating mouse pluripotent cells into a retinal lineage because Tbx3 has distinct roles mice and humans. 
Accordingly, it was unpredictable whether Tbx3 in combination with Pax6 has a role in differentiating any species of vertebrate pluripotent cells into retinal progenitors as broadly encompassed by claims 11 and 24 other than Xenopus. 
Teachings in the specification 
Pg 12, para 33, describes Fig. 17 relating to Example 9: “FIGs. 17A-17V demonstrate that Tbx3 and Pax6 are sufficient in combination, for specification of pluripotent cells to a retinal fate. FIGs. 17A-17T show pluripotent cells isolated from embryos injected with the indicated mRNAs were transplanted to the flank of stage 15 embryos and grown to tadpoles (ACT—>Flank). Arrowheads in FIGs. 17A-17E indicate location of YFP positive transplant (green fluorescence, FIGs. 17A-17E). FIGs. 17F-17T show sections of transplanted cells stained for a neural marker (Tubb2b, orange), rod 
Pg 15, para 15, discusses vertebrate eye development, and pg 19, para 49, teaches the pluripotent cells used for differentiation can be from any mammal, such as cats, dogs, cattle, horses, pigs, sheep, goats, mice rabbits, rats, guinea pigs, non-human primates and humans. 
mRNA and microinjection are described on pg 57-58, para 106-107. 
It is assumed that Examples 1-9 are limited to Xenopus as stated at the beginning of the Examples (pg 57, “Material and Methods for Examples 1-9 [0104] Animals. Xenopus laevis embryos…”). 
The title of Example 1 (pg 59) states Tbx3 differentiates pluripotent cells into retinal lineage “in context of the eye field”. The purpose of Example 1 was to determine “which EFTFs could specify retina” in an embryo. Specifically, 2 cell Xenopus embryos were transfected with individual eye field factors and cultured until an “animal cap” formed. “Donor animal cap cells” from the cultured embryos were transplanted into an eye lesion of a recipient stage 15 Xenopus embryo. The transplanted embryos were cultured until retinal tissue was obtained which was sectioned and stained for the rod photoreceptor marker XAP-2. These steps are inferred by Example 1 taken with Fig. 1, the description of Fig. 1 on pg 6, pg 57, para 104 which states the examples are limited to Xenopus, Viczian (2009), Viczian (2010), and Zuber (2003) cited in Example 1. “Only 

    PNG
    media_image2.png
    286
    413
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    261
    409
    media_image3.png
    Greyscale

Example 2 (pg 60) describes the expression pattern of Tbx3 in Xenopus embryos during eye development. 
Example 3 (pg 61) teaches Tbx3 is required for normal Xenopus eye formation. 
Example 4 (pg 62) teaches Tbx3 is required for the retinal and neural inducing activity of Noggin in Xenopus. 
the flank of a recipient stage 15 Xenopus embryo. The transplanted embryos were cultured and the tissue from the transplant was stained for the rod photoreceptor marker XAP-2. These steps are inferred by Example 5 taken with Fig. 7, the description of Fig. 7 on pg 8-9, pg 57, para 104 which states the examples are limited to Xenopus, and the teachings of Viczian (2009), Viczian (2010), and Zuber (2003) cited in Example 1 regarding transplantation into the flank of stage 15 Xenopus embryos. Applicants conclude Tbx3 is a neural inducer in Xenopus but is not sufficient alone to differentiate pluripotent cells into rod photoreceptors as determined by XAP-2 expression.  
Example 6 (pg 64) teaches Tbx3 “specifies spinal cord” but not retina. 
Example 7 (pg 66) teaches Tbx3 represses BMP4 in pluripotent cells during “eye field specification”. 
Example 8 (pg 68) teaches Tbx3 is required for neural patterning during “eye field stages” and Tbx3 knockdown causes death in retinal progenitors and eye defects. 
Example 9 (pg 70) refers to Fig. 17 which is described on pg 12 and includes details of the protocol which are limited to: transfecting 2-cell Xenopus embryos with mRNA encoding Pax6 and Tbx3, culturing the transfected embryos, isolating Xenopus “animal caps” (i.e. pluripotent cells) from the cultured embryos at stage 9, culturing the isolated “animal caps” to stage 15, and transplanting the stage 15 “animal caps” such 
Rejection
Examples 1-9 are limited to using Tbx3 alone or together with Pax6 in Xenopus and do not correlate the results in Xenopus to mammals, birds, fish or any other vertebrate as broadly encompassed by claims 11, 24, and 32. It was unpredictable whether Tbx3 in combination with Pax6 would have ANY role in differentiating pluripotent mammalian cells into a retinal lineage because, unlike Xenopus, knockout of Tbx3 in mice had no effect on eye development (Davenport, Lopez), because Tbx3 prevents differentiation of pluripotent mouse cells (Ivanova), because the role of Tbx3 in mouse development is in the realm of smooth muscle (Arnolds), because an eye factor in Xenopus is not necessarily an eye factor in mice (Viczian 2006), and because Tbx3 has distinct roles mice and humans (Esmailpour). Applicants discuss vertebrate eye formation on pg 5, para 15, without providing any correlative guidance between using Tbx3 and Pax6 in Xenopus and using Tbx3 and Pax6 in mammals, birds, fish or any other vertebrate as broadly encompassed by claims 11, 24, and 32. The Xenopus 2-cell embryos and “animal cap” tissue in Examples 1-9 are the only source of pluripotent Xenopus cells exemplified by applicants when read in view of the references cited therein, specifically Viczian (2010; “pluripotent nature of the Xenopus laevis animal cap” - abstract). The specification mentions using mammalian pluripotent cells (pg 19, para 49, but does not correlate Xenopus embodiments to mammalian embodiments. Example 9 discusses using Xenopus Tbx3 and Pax6 together in Xenopus to differentiate pluripotent cells into a retinal lineage but does not teach how to apply the . 
Response to arguments
Applicants’ reference to case law (e.g. Marzocchi, Dihn-Nguyen, Stark, Jackson, Aangstadt) is noted; however, the fact pattern in the instant application are not the same as those in the case law. All of the Wands factors have been addressed in the rejection. 
Applicants point to paragraphs paragraph 15, 40, 95-97, 99, 104-110, Example 9 and Fig. 17 none of which correlate Xenopus embryos to human embryos or pluripotent cells. Paragraphs 15, 40, 95-97, 99, 104-110, Example 9 and Fig. 17 do not teach Xenopus embryos model eye development of fish, reptiles, birds or non-human mammals. The specification merely states all vertebrates are part of the invention without adequate written description for doing so for reasons set forth above. The citations do not address the following facts that contribute to the unpredictability in using Tbx3 and Pax6 in any species as broadly claimed: unlike Xenopus, knockout of Tbx3 in 
Applicants cite Volker (April 2016) who taught culturing human and mouse pluripotent cells “under conditions suitable to produce” retinal progenitors. Applicants’ argument is not persuasive. While differentiating human and mouse pluripotent cells into retinal progenitors was well-known in the art at the time of filing, neither Volker nor applicants’ disclosure address the following facts that contribute to the unpredictability in using Tbx3 and Pax6 in any species as broadly claimed: unlike Xenopus, knockout of Tbx3 in mice had no effect on eye development (Davenport and Lopez), Tbx3 prevents differentiation of pluripotent mouse cells (Ivanova), the role of Tbx3 in mouse development is in the realm of smooth muscle (Arnolds), an eye factor in Xenopus is not necessarily an eye factor in mice (Viczian 2006), and Tbx3 has distinct roles mice and humans (Esmailpour). Accordingly, the specification taken with Volker do not provide adequate guidance for those of skill to overcome the unpredictability of using any Tbx3 and Pax6 to differentiate any species of pluripotent cells into retinal progenitors as broadly encompassed by claims 11, 24, 32 other than Xenopus.
a lot of routine expression. Applicants’ argument is not persuasive because unlike Xenopus, knockout of Tbx3 in mice had no effect on eye development (Davenport and Lopez), Tbx3 prevents differentiation of pluripotent mouse cells (Ivanova), the role of Tbx3 in mouse development is in the realm of smooth muscle (Arnolds), an eye factor in Xenopus is not necessarily an eye factor in mice (Viczian 2006), and Tbx3 has distinct roles mice and humans (Esmailpour), and because the specification lacks ANY correlative evidence between using Tbx3 and Pax6 in Xenopus embryos containing pluripotent cells and any other species.  

B) The specification does not enable administering any Tbx3 and Pax6 to any Xenopus pluripotent cell by any means or culturing the cells under any “conditions suitable” to produce any retinal progenitors as broadly encompassed by claims 11, 24, and 32 other transfecting 2-cell Xenopus embryos with mRNA encoding Xenopus Pax6 and Tbx3, culturing the transfected embryos, isolating “animal cap” tissue (i.e. pluripotent cells) from the cultured embryos (at stage 9), culturing the isolated “animal cap” tissue to stage 15, and transplanting the stage 15 “animal cap” tissue  into recipient embryos such that cells expressing Tubb2b (neural marker) and transducin (Gαt1) or XAP-2 (rod photoreceptor markers) are obtained. 
The Xenopus 2-cell embryos and “animal cap” tissue (stage 9) in Examples 1-9 are the only source of pluripotent Xenopus cells exemplified by applicants when read in view of the references cited therein, specifically Viczian (JoVE, 2010, Vol. 39, pg 1-4) 
The specification does not correlate administering Tbx3 and Pax6 to a 2-cell Xenopus embryo to administering Tbx3 and Pax6 to Xenopus animal cap tissue (pluripotent), a Xenopus pluripotent cell line, a disaggregated Xenopus embryo, or a disaggregated Xenopus animal cap. The specification does not teach how to culture disaggregated Xenopus embryo, disaggregated animal cap tissue, a pluripotent Xenopus cell line without the context of the Xenopus embryo or animal cap. Accordingly, the claims should be limited to administering Tbx3 and Pax6 to a Xenopus 2-cell embryo.
The specification and the art at the time of filing are limited to introducing Tbx3 and Pax6 as mRNA. The specification does not teach any means of introducing Tbx3 and Pax6 into Xenopus pluripotent cells as proteins or vectors comprising cDNA encoding Tbx3 and Pax6. The specification does not correlate introducing Tbx3 and Pax6 as mRNA to introducing Tbx3 and Pax6 protein or vectors comprising cDNA encoding Tbx3 and Pax6 such that the protein would function as required to cause differentiation into a retinal lineage. Accordingly, the claims should be limited to administering mRNA encoding Tbx3 and Pax6.

The specification is limited to culturing transfected 2-cell Xenopus embryos until stage 9 (until “animal caps” are obtained), isolating the animal caps and culturing them until stage 15, and transplanting them into a recipient Xenopus embryo to obtain cells expressing XAP-2 (Example 1, pg 59, para 111; Example 5, pg 63, para 117; Example 6, pg 64, para 119) or transducin (Example 9, pg 70; Fig. 17 described on pg 12). The specification does not correlate culturing transfected 2-cell Xenopus embryos and isolating animal caps with merely culturing the transfected 2-cell Xenopus embryo. The specification does not correlate transplanting the animal caps into recipient embryos such that cells expressing XAP-2 (Examples 1, 5, 6) or transducin (Example 9) are obtained to merely culturing transfected 2-cell embryos such that a retinal lineage is obtained. The specification does not provide any “conditions suitable” for merely culturing transfected Xenopus 2-cell embryos or animal caps such that a retinal lineage is obtained. Accordingly, the claims are missing the essential steps required for obtaining retinal lineages in Xenopus, i.e. culturing transfected 2-cell Xenopus embryos until stage 9 (until “animal caps” are obtained), isolating the animal caps and culturing 
The specification does not enable obtaining retinal progenitors as broadly encompassed by claims 11, 24, and 32. Specifically, applicants do not provide adequate guidance that cells “organized into an eye-like structure” (pg 70, para 130) correlate to “retinal progenitors” as claimed. Applicants do not correlate cells expressing XAP-2 (Example 1, pg 59, para 111; Example 5, pg 63, para 117; Example 6, pg 64, para 119) or transducin (Example 9, pg 70; Fig. 17 described on pg 12) to any retinal progenitor known in the art at the time of filing. Applicants describe rod photoreceptor markers XAP-2 (pg 8, para 23; pg 9, para 26; pg 11, para 31, et al.) and transducin (pg 12, praa 33; pg 59, para 111; pg 63, para 117; et al.). Example 4, Fig. 7 (para 23), Fig. 10 (para 26), Fig. 17A-V (para 33, Example 9) simply show pluripotent cells differentiated into “a retinal fate”; Examples 4 and 9 and Fig. 7, 10, 17 do not teach the cells obtained have the same structure as any known retinal progenitor. In fact, the specification does not teach using any marker that is specific for any retinal progenitor cell. Accordingly, the claims should be limited to obtaining cells of a retinal lineage. 
Given: 
i) the unpredictability of using both Pax6 and Tbx3 to differentiate vertebrate pluripotent cells into retinal progenitors;

iii) the lack of guidance in the specification regarding correlating transfecting 2-cell Xenopus embryos with mRNA encoding Xenopus Tbx3 and Pax6, culturing the embryos until stage 9, isolating animal caps and culturing them to stage 15, and transplanting the animal caps into a recipient embryo to any other method in Xenopus; 
iv) the lack of guidance for a retinal progenitor marker; and
v) the lack of correlative guidance between obtaining a retinal lineage expressing XAP-2 or transducin to obtaining any retinal progenitor, 
it would have required those of skill undue experimentation to administer any Tbx3 and Pax6 to any Xenopus pluripotent cell by any means or culture the cells under any “conditions suitable” to produce any retinal progenitors as broadly encompassed by claims 11, 24, and 32 other transfecting 2-cell Xenopus embryos with mRNA encoding Xenopus Pax6 and Tbx3, culturing the transfected embryos, isolating “animal cap” tissue (i.e. pluripotent cells) from the cultured embryos (at stage 9), culturing the isolated “animal cap” tissue to stage 15, and transplanting the stage 15 “animal cap” tissue  into recipient embryos such that cells expressing Tubb2b (neural marker) and transducin (Gαt1) or XAP-2 (rod photoreceptor markers) are obtained.
Response to arguments
Applicants’ arguments do not appear to specifically address this rejection.  
Written Description

A) The specification lacks written description for administering Tbx3 and Pax6 to any species of vertebrate pluripotent cell, and culturing them under conditions such that any retinal progenitor is obtained as broadly encompassed by claims 11, 24 and 32 other than Xenopus. 
The claims and their scope, the unpredictability, the teachings in the specification and the Examples are disused above. 
The specification does not provide adequate written description for performing the method of claim 11, 24 and 32 in any vertebrate species other than Xenopus. This rejection assumes Examples 1-9 provide adequate written description for using Xenopus Tbx3 and Pax6 in Xenopus embryos. Applicants do not correlate the results in Xenopus to mammals, birds, fish or any other vertebrate as broadly encompassed by claims 11, 24 and 32. It was unpredictable whether Tbx3 in combination with Pax6 would have ANY role in differentiating pluripotent mammalian cells into a retinal lineage because, unlike Xenopus, knockout of Tbx3 in mice had no effect on eye development (Davenport and Lopez), because Tbx3 prevents differentiation of pluripotent mouse cells (Ivanova), because the role of Tbx3 in mouse development is in the realm of 
An adequate written description of a method of differentiating vertebrate pluripotent cells into retinal progenitors using Tbx3 and Pax6 requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of the specific protocols and reagents themselves. It is not sufficient to define a method solely by its principal biological property, i.e. administering any Tbx3 and Pax6 to any vertebrate pluripotent cell, and culturing them “under conditions suitable” to obtain retinal cells, because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of the specific protocols, reagents and means required to perform the method. Also, naming a type of method generically known to exist, in the absence of knowledge as to the specific protocols, reagents and means required to perform the method, is not a description of that method. Thus, claiming all method of administering any Tbx3 and Pax6 to any vertebrate pluripotent cell, and culturing them under any “conditions suitable” to obtain retinal cells without defining the specific means that will do is not in compliance with the description requirement. Rather, it is an attempt to preempt the future before it has arrived. (See Fiers v. Revel, 25 USPQ2d 1601 (CA FC 1993) and Regents of the Univ. Calif. v. Eli Lilly & Co., 43 USPQ2d 1398 (CA FC, 1997)). 
Response to arguments
Applicants’ reference to case law (Vas-Cath; Herschler, U Cal v Eli Lili, Enzo) is noted; however, the fact pattern in the instant application are not the same as those in the case law. 
research for eye development/regeneration. Henry does not teach Tbx3 and Pax6 share homology over all species of vertebrates or that Tbx3 and Pax6 has the same function in the process of differentiating pluripotent cells into retinal progenitors. Likewise, applicants’ disclosure is silent regarding whether Tbx3 and Pax6 share homology over all species of vertebrates or whether Tbx3 and Pax6 has the same function in the process of differentiating pluripotent cells into retinal progenitors. Neither Henry nor applicants’ disclosure address the following facts that contribute to the unpredictability in using Tbx3 and Pax6 in any species as broadly claimed: unlike Xenopus, knockout of Tbx3 in mice had no effect on eye development (Davenport and Lopez), Tbx3 prevents differentiation of pluripotent mouse cells (Ivanova), the role of Tbx3 in mouse development is in the realm of smooth muscle (Arnolds), an eye factor in Xenopus is not necessarily an eye factor in mice (Viczian 2006), and Tbx3 has distinct roles mice and humans (Esmailpour). Accordingly, the specification taken with Henry do not provide written description for using any Tbx3 and Pax6 to differentiate any species of pluripotent cells into retinal progenitors as broadly encompassed by claims 11, 24, 32.
Applicants cite Volker (April 2016) who taught culturing human and mouse pluripotent cells “under conditions suitable to produce” retinal progenitors. Applicants’ argument is not persuasive. While differentiating human and mouse pluripotent cells 
Applicants point to paragraphs 58-69, 96, 99, 104-110, Example 9, et al. none of which correlate Xenopus embryos to human embryos or pluripotent cells. Paragraphs 58-69, 96, 99, Example 9, do not teach Xenopus embryos model eye development of fish, reptiles, birds or non-human mammals. The specification merely states all vertebrates are part of the invention without adequate written description for doing so for reasons set forth above. The citations do not address the following facts that contribute to the unpredictability in using Tbx3 and Pax6 in any species as broadly claimed: unlike Xenopus, knockout of Tbx3 in mice had no effect on eye development (Davenport and Lopez), Tbx3 prevents differentiation of pluripotent mouse cells (Ivanova), the role of Tbx3 in mouse development is in the realm of smooth muscle (Arnolds), an eye factor in Xenopus is not necessarily an eye factor in mice (Viczian 2006), and Tbx3 has distinct roles mice and humans (Esmailpour). Accordingly, paragraphs 58-69, 96, 99, 104-110, Example 9, et al. do not provide written description for using any Tbx3 and Pax6 to 

B) The specification does not provide adequate written description for administering any Tbx3 and Pax6 to any Xenopus pluripotent cell by any means or culturing the cells under any “conditions suitable” to produce any retinal progenitors as broadly encompassed by claims 11, 24, and 32 other transfecting 2-cell Xenopus embryos with mRNA encoding Xenopus Pax6 and Tbx3, culturing the transfected embryos, isolating “animal cap” tissue (i.e. pluripotent cells) from the cultured embryos (at stage 9), culturing the isolated “animal cap” tissue to stage 15, and transplanting the stage 15 “animal cap” tissue  into recipient embryos such that cells expressing Tubb2b (neural marker) and transducin (Gαt1) or XAP-2 (rod photoreceptor markers) are obtained. 
The Xenopus 2-cell embryos and “animal cap” tissue (stage 9) in Examples 1-9 are the only source of pluripotent Xenopus cells exemplified by applicants when read in view of the references cited therein, specifically Viczian (JoVE, 2010, Vol. 39, pg 1-4) who took “advantage of the pluripotent nature of the Xenopus laevis animal cap” (abstract). The specification does not teach any Xenopus pluripotent cell line or culturing any pluripotent Xenopus cell line. The specification does not teach disaggregating a Xenopus embryo or stage 9 animal cap to obtain a culture of pluripotent Xenopus cells (as found with mouse and human ES cell culturing methods known in the art). 

The specification and the art at the time of filing are limited to introducing Tbx3 and Pax6 as mRNA. The specification does not teach any means of introducing Tbx3 and Pax6 into Xenopus pluripotent cells as proteins or vectors comprising cDNA encoding Tbx3 and Pax6. The specification does not correlate introducing Tbx3 and Pax6 as mRNA to introducing Tbx3 and Pax6 protein or vectors comprising cDNA encoding Tbx3 and Pax6 such that the protein would function as required to cause differentiation into a retinal lineage. Accordingly, the claims should be limited to administering mRNA encoding Tbx3 and Pax6.
The specification and the art at the time of filing are limited to introducing Xenopus Tbx3 and Pax6. The specification does not teach any other species of Tbx3 or Pax6. The specification does not correlate introducing Xenopus Tbx3 and Pax6 into Xenopus pluripotent cells to introducing mammalian, fish, bird or reptile Tbx3 and Pax6 into Xenopus embryos. The specification does not correlate introducing mammalian, bird, fish or reptile Tbx3 and Pax6 into Xenopus embryos such that the proteins would 
The specification is limited to culturing transfected 2-cell Xenopus embryos until stage 9 (until “animal caps” are obtained), isolating the animal caps and culturing them until stage 15, and transplanting them into a recipient Xenopus embryo to obtain cells expressing XAP-2 (Example 1, pg 59, para 111; Example 5, pg 63, para 117; Example 6, pg 64, para 119) or transducin (Example 9, pg 70; Fig. 17 described on pg 12). The specification does not correlate culturing transfected 2-cell Xenopus embryos and isolating animal caps with merely culturing the transfected 2-cell Xenopus embryo. The specification does not correlate transplanting the animal caps into recipient embryos such that cells expressing XAP-2 (Examples 1, 5, 6) or transducin (Example 9) are obtained to merely culturing transfected 2-cell embryos such that a retinal lineage is obtained. The specification does not provide any “conditions suitable” for merely culturing transfected Xenopus 2-cell embryos or animal caps such that a retinal lineage is obtained. Accordingly, the claims are missing the essential steps required for obtaining retinal lineages in Xenopus, i.e. culturing transfected 2-cell Xenopus embryos until stage 9 (until “animal caps” are obtained), isolating the animal caps and culturing them until stage 15, and transplanting them into a recipient Xenopus embryo to obtain cells expressing XAP-2 (Example 1, pg 59, para 111; Example 5, pg 63, para 117; Example 6, pg 64, para 119) or transducin (Example 9, pg 70; Fig. 17 described on pg 12).
The specification does not provide written description for obtaining retinal progenitors as required in claims 11, 24, and 32. Specifically, applicants do not provide 
Response to arguments
Applicants do not appear to address this rejection. 

Claim Rejections - 35 USC § 102
Claims 11, 13, 14, 16, 21, 23-26, 28-30 remain and claims 32-34 are rejected under 35 U.S.C. 102a1 as being anticipated by Viczian (PLoS, 2009, Vol. 7, No. 8, e1000174). 
Viczian (“Generation of functional eyes from pluripotent cells”) injected mRNA encoding pax6 and tbx3 into 2 cell Xenopus embryos (pg 11, col. 1-2). The tissue was culture in vitro, and Viczian “collected animal caps at stage 9, also called pluripotent 
“Tissue [“animal caps at stage 9, also called pluripotent cells”] was cultured in 0.76 MMR containing 50 mg/ml gentamicin sulphate to the equivalent of stage 15.” (pg 11, col. 2, line 4). Viczian called the stage 15 tissue in culture “an eye field-like retinal cell lineage” (pg 3, lines 1-5; “EFTF-Expressing Pluripotent Cells Are Directed to a Retinal Lineage”). Differentiating the stage 9 tissue (pluripotent cells) into stage 15 tissue (retinal cell lineage) is equivalent to culturing pluripotent cells under conditions suitable to produce an enriched preparation of retinal progenitor cells as required in claims 11, 24 and 32. 
Viczian also taught: “ET [Tbx3] is an obvious candidate for co-injection experiments as it is expressed earlier than all other EFTFs and has the most restricted expression domain” (pg 5161, last 5 lines). 
Claims 11, 24 and 32 as newly amended require the final cell population has at least 60 or 70% retinal progenitors. The steps and reagents described by Viczian are the same steps and reagents used by applicants, described in the specification as being part of the invention, and encompassed by the steps and reagents of claims 11, 24 and 32. Therefore, Viczian MUST inherently result in a final population of cells comprising 60% or 70% retinal progenitors as claimed.
Claims 13, 25 have been included because Viczian calls the pluripotent stage 15 animal cap tissue is from fetal tissue which is equivalent to “fetal tissue pluripotent stem cells”. They are also “embryonic stem cells” as required in claims 13 and 25 because they are from an embryo. 

Claims 16 and 28 have been included because the transfected stage 9 “animal caps” (pluripotent cells) cultured to stage 15 (retinal lineage) were transplanted into a lesion in an eye of a recipient Xenopus embryo (pg 3) and because the “EFTF-expressing pluripotent cells generate morphologically normal eyes” which is equivalent to “conditions suitable for retinal organoid formation”.
Claims 21, 29 and 33 have been included because mRNA injection was simultaneous (pg 11, col. 1-2). 
Claims 23 and 30 have been included because the cell population of Viczian used for transplantation inherently MUST contain less than 10% “cells other than the enriched retinal progenitor cells” because they were made the exact same way as applicants in Example 9, i.e. extracting cells from Xenopus stage 9 embryos (i.e. pluripotent cells) and culturing them until day 15 (retinal lineage cells) in Mark’s Modified Ringer’s (MMR) media. 
Claim 34 has been included because the cell population of Viczian used for transplantation inherently MUST contain at least 95% retinal progenitors and less than 5% other cells because they were made the exact same way as applicants in Example 9, i.e. extracting cells from Xenopus stage 9 embryos (i.e. pluripotent cells) and culturing them until day 15 (retinal lineage cells) in Mark’s Modified Ringer’s (MMR) media. 
Response to arguments

Claim Rejections - 35 USC § 103
Claims 11, 13-16, 21, 23-30 remain and claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Viczian (PLoS, 2009, Vol. 7, No. 8, e1000174) in view of Pavlakis (5965726), Wolff (Science, March 23, 1990, Vol. 247, pg 1465-1468), and Malone (PNAS, 1989, Vol. 86, pg 6077-6081). 
Viczian administered mRNA Tbx3 and Pax6 to vertebrate pluripotent cells and cultured the pluripotent cells under conditions suitable to produce an enriched preparation of retinal progenitor cells as required in claims 11, 24 and 32 for reasons set forth above under anticipation. 
Viczian did not teach the mRNA was delivered using a cationic amphiphilic delivery reagent as required in claims 15 and 27.  
However, it was well-known in the art that cationic lipids were positively charged amphiphilic molecules, and Pavlakis taught “mRNA sequences containing elements that enhance stability have also been shown to be effectively translated in xenopus laevis embryos, with the use of cationic lipid vesicles” (para 135). Pavlakis cites Wolff who taught “With the use of cationic lipid vesicles (6), mRNA sequences containing elements that enhance stability can be efficiently translated in tissue culture cells (7) and in Xenopus laevis embryos (8)” (pg 1465, col. 2). Wolff’s citation 8 is Malone who taught RNA/lipofectin allowed at least 100-1000X increased transfection efficiency (pg 6079, col. 2, 1st full para). 
nd paragraph). 
Response to arguments
Applicants argue the combined teachings of Viczian, Pavlakis, Wolff, and Malone do not teach all the limitations claimed. Applicants’ argument is not persuasive. Applicants have reiterated the claim in their arguments without pointing to one specific limitation that is missing from the combined teachings of Viczian, Pavlakis, Wolff, and Malone. The claims as newly amended require the final cell population has at least 60 or 70% retinal progenitors. The steps and reagents described by the combined teachings of Viczian, Pavlakis, Wolff, and Malone are the same steps and reagents used by applicants and claims 11 and 24; therefore, the combined teachings of Viczian, Pavlakis, Wolff, and Malone MUST inherently result in a final population of cells comprising 60% or 70% retinal progenitors as claimed. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Applicants’ reference to case law (CFMT Inc v Yieldup) is noted; however, the fact pattern in the instant application are not the same as those in the case law. All limitations are described by the combined teachings of Viczian and Daggett.

Claims 11, 13, 14, 16, 21-26, 28-31 remain and claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Viczian (PLoS, 2009, Vol. 7, No. 8, e1000174) in view of Daggett (5807689). 
Viczian administered mRNA Tbx3 and Pax6 to vertebrate pluripotent cells and cultured the pluripotent cells under conditions suitable to produce an enriched preparation of retinal progenitor cells as required in claims 11, 24 and 32 for reasons set forth above under anticipation. 
Viczian did not teach the mRNA was delivered sequentially as required in claims 22 and 31.  
However, Daggett taught host cells, e.g. [ ] Xenopus [ ] can be sequentially transfected or co-transfected (DETX 68). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to perform the method of claim 11 or 24 using sequentially transfection. Those of ordinary skill in the art at the time of filing would have been motivated to transfect sequentially to ensure accuracy of transfection and to choose cells with the desired amount of expression of each protein. 
. 
Response to arguments
Applicants argue the combined teachings of Viczian and Daggett do not teach all the limitations claimed. Applicants’ argument is not persuasive. Applicants have reiterated the claim in their arguments without pointing to one specific limitation that is missing from the combined teachings of Viczian and Daggett. The claims as newly amended require the final cell population has at least 60-70% retinal progenitors. The steps and reagents described by the combined teachings of Viczian and Daggett are the same steps and reagents used by applicants and claims 11 and 24; therefore, the combined teachings of Viczian and Daggett MUST inherently result in a final population of cells comprising 60% or 70% retinal progenitors as claimed. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Applicants’ reference to case law (CFMT Inc v Yieldup) is noted; however, the fact pattern in the instant application are not the same as those in the case law. All limitations are described by the combined teachings of Viczian and Daggett. 

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Viczian (PLoS, 2009, Vol. 7, No. 8, e1000174) in view of Pavlakis (5965726), Wolff (Science, March 23, 1990, Vol. 247, pg 1465-1468), and Malone (PNAS, 1989, Vol. 86, pg 6077-6081) as applied to claims 11, 13-16, 21, 23-34 above, and further in view of Yu (WO 2011/130402) and Meissner (WO 2014/200905). 
The combined teachings of Viczian, Pavlakis, Wolff, and Malone taught introducing mRNA encoding Tbx3 and Pax6 into Xenopus embryos containing pluripotent cells, and culturing the pluripotent cells such that retinal progenitors were obtained as required in claim 32. 
The combined teachings of Viczian, Pavlakis, Wolff, and Malone did not teach the Tbx3 and Pax6 comprised the amino acid or nucleic acid sequences of SEQ ID NO: 1-6 as required in claim 35. 
However, Yu taught SEQ ID NO: 17 which encodes a protein that is 100% homologous to SEQ ID NO: 1, and Meissner taught SEQ ID NO: 15 which encodes a protein that is 100% homologous to SEQ ID NO: 6. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to introduce mRNA encoding Tbx3 and Pax6 into Xenopus embryos containing 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary.
Double Patenting
The objection of claims 24-31 under 37 CFR 1.75 as being a substantial duplicate of claims 11, 13-16, 21-23 has been withdrawn in view of the amendment which limits claim 11 to obtaining a final cell population that has 60% retinal progenitors while claim 24 is limited to obtaining a final cell population that has 70% retinal progenitors. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rostovkaya (Nucleic Acids Res., 2012, Vol. 40, e150) and Rostovkaya (genesis, 2013, Vol. 51, pg 135-141) “Loss of Tbx3 in murine neural crest reduces enteric glia and causes cleft palate, but does not influence heart development or bowel transit”. 

No claim is allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632